 



Exhibit 10.21
AMENDED AND RESTATED
ACTIVANT GROUP INC.
2006 STOCK INCENTIVE PLAN
1. Purpose of the Plan.
     The purpose of the Plan is to aid the Company and its Affiliates in
recruiting and retaining service providers of outstanding ability and to
motivate such persons to exert their best efforts on behalf of the Company and
its Affiliates by providing incentives through the granting of Stock Awards. The
Company expects that it will benefit from the added interest that such persons
will have in the welfare of the Company as a result of their proprietary
interest in the Company.
2. Definitions.
     (a) Affiliate. Affiliate means, (i) with respect to the Company, any entity
directly, or indirectly through one or more intermediaries, controlling or
controlled by (but not under common control with) the Company, and (ii) with
respect to the Initial Investors, any entity directly, or indirectly through one
or more intermediaries, controlling or controlled by or under common control
with the Initial Investors, respectively, but excluding the Company and the
Company’s Subsidiaries and other Affiliates that the Company controls. Solely
with respect to the granting of any Incentive Stock Options, Affiliate of the
Company means any parent corporation or subsidiary corporation of the Company,
whether now or hereafter existing, as those terms are defined in Sections 424(e)
and (f), respectively, of the Code.
     (b) Applicable Law. Applicable Law means the legal requirements relating to
the administration of an equity compensation plan under applicable U.S. federal
and state corporate and securities laws, the Code, any stock exchange rules or
regulations, and the applicable laws of any other country or jurisdiction, as
such laws, rules, regulations and requirements shall be in place from time to
time.
     (c) Applicable Stockholders Agreement. Applicable Stockholders Agreement
shall mean whichever of the Stockholders Agreement or the Employee Stockholders
Agreement to which a Participant shall be required to become a party pursuant to
Section 14(a) hereto.
     (d) Beneficial Owner. The term “beneficial owner” shall have the meaning
given to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act (or any
successor rules thereto).
     (e) Board. Board means the Board of Directors of the Company.
     (f) Cause. Cause means any of the following: (i) the Participant’s theft,
dishonesty, or falsification of any documents or records related to the Company
or any of its Affiliates; (ii) the Participant’s improper use or disclosure of
the Company’s or any of its Affiliate’s confidential or proprietary information;
(iii) any action by the Participant which has a material detrimental effect on
the reputation or business of the Company or any of its Affiliates; (iv) the
Participant’s failure or inability to perform any reasonable assigned duties, if
such failure or inability is reasonably capable of cure, after being provided
with a reasonable opportunity to cure, such failure or

 



--------------------------------------------------------------------------------



 



inability; (v) any material breach by the Participant of any employment or
service agreement between the Participant and the Company or any of its
Affiliates or applicable policy of the Company or any of its Affiliates, which
breach is not cured pursuant to the terms of such agreement; or (vi) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act which impairs the Participant’s ability to perform his or her
duties with the Company or any of its Affiliates. Notwithstanding the foregoing,
the definition of “Cause” in an individual written agreement between the Company
or any of its Affiliates and the Participant shall supersede the foregoing
definition with respect to Stock Awards subject to such individual agreement (it
being understood, however, that if no definition of the term Cause is set forth
in such an individual written agreement, the foregoing definition shall apply).
     (g) Change in Control. Change in Control means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
          (i) The sale or other disposition, in one or a series of related
transactions, of all or substantially all, of the consolidated assets of the
Company to any “person” or “group” (as such terms are defined in
Sections 13(d)(3) or 14(d)(2) of the Exchange Act) other than the Initial
Investors or its Affiliates; or
          (ii) (A) Any person or group, other than the Initial Investors or any
of their Affiliates, is or becomes the Beneficial Owner, directly or indirectly,
of more than 50% of the total voting power of the voting stock of the Company
(or any entity which controls the Company, or which is a successor to all or
substantially all of the consolidated assets of the Company), including by way
of merger, consolidation, or otherwise, and (B) the Initial Investors or its
Affiliates (individually or in the aggregate) cease to control the Board.
     (h) Code. Code means the Internal Revenue Code of 1986, as amended from
time to time.
     (i) Committee. Committee means a committee of one or more members of the
Board appointed by the Board in accordance with Section
 3(d).
     (j) Common Stock. Common Stock means the common stock, par value $0.01 per
share, of the Company.
     (k) Company. Company means Activant Group Inc., a Delaware corporation.
     (l) Consultant. Consultant means any person engaged by the Company, a
Subsidiary, or an Affiliate to render consulting or advisory services and who is
compensated for such services (other than as an Employee or Director). For the
purposes of determining eligibility to participate in the Plan, the term
Consultant shall be clarified pursuant to the provisions of Section 5(d).
     (m) Continuous Service. Continuous Service means that the Participant’s
service with the Company, a Subsidiary or an Affiliate in his or her capacity as
an Employee, Director, or Consultant, as applicable, is not interrupted or
terminated. The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence, including sick
leave, military leave or any other personal leave. Notwithstanding the
foregoing, a leave of absence shall be treated as Continuous Service for
purposes of vesting only to such extent as may be expressly

2



--------------------------------------------------------------------------------



 



provided in the Company’s leave of absence policy or in the written terms of the
Participant’s leave of absence documentation.
     (n) Covered Employee. Covered Employee means the chief executive officer
and the four (4) other highest compensated officers of the Company for whom
total compensation is required to be reported to stockholders under the Exchange
Act, as determined for purposes of Section 162(m) of the Code, as such
determination may be amended from time to time.
     (o) Director. Director means a member of the Board of Directors of the
Company.
     (p) Disability. Disability (i) means, to the extent necessary for
qualification of Options as Incentive Stock Options, the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code, and
(ii) for all other purposes, has the meaning under Section 409A(a)(2)(C)(i) of
the Code, that is, the Participant (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (2) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Participant’s employer.
     (q) Effective Date. Effective Date means September 28, 2006, the date the
Board first approved the Plan.
     (r) Employee. Employee means any person employed by the Company or an
Affiliate. Service as a Director or payment of a director’s fee by the Company
or an Affiliate shall not be sufficient to constitute “employment” by the
Company or an Affiliate.
     (s) Employee Stockholders Agreement. Employee Stockholders Agreement means
the Employee Stockholders Agreement among the Company, HFCP and various other
holders of equity interests in the Company that are parties thereto, as such
agreement may be amended from time to time.
     (t) Exchange Act. Exchange Act means the Securities Exchange Act of 1934
and the rules and regulations promulgated thereunder, as each may be amended
from time to time.
     (u) Fair Market Value. Fair Market Value means, as of any date, the value
of a share of Common Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

3



--------------------------------------------------------------------------------



 



          (ii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
          (iii) Prior to the Listing Date, the value of the Common Stock shall
be determined in a manner consistent with Section 260.140.50 of Title 10 of the
California Code of Regulations or any successor thereto.
          (iv) Notwithstanding the foregoing, the value of the Common Stock
shall at all times be determined in a manner consistent with Section 409A of the
Code (and the regulations and guidance promulgated thereunder), as may be
amended from time to time.
     (v) HFCP. HFCP means Hellman & Friedman Capital Partners V, L.P.
     (w) Incentive Stock Option. Incentive Stock Option means a stock option to
acquire Common Stock intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder,
as amended from time to time.
     (x) Initial Investors. Initial Investors means HFCP and its affiliated
funds, Thoma Cressey Fund VII, LP and its affiliated funds, and JMI Equity Fund
IV, L.P. and its affiliated funds.
     (y) Initial Public Offering. Initial Public Offering means the consummation
of an underwritten public offering (or series of offerings) of Common Stock
pursuant to a registration statement under the Securities Act.
     (z) Listing Date. Listing Date means the first date upon which any shares
of Common Stock of the Company are listed (or approved for listing) upon notice
of issuance on any securities exchange or designated (or approved for
designation) upon notice of issuance as a national market security on an
interdealer quotation system if such securities exchange or interdealer
quotation system has been certified in accordance with the provisions of Section
25100(o) of the California Corporate Securities Law of 1968. For greater
certainty, any public offerings or listing of the stock of any predecessor to
the Company shall not be considered for this purpose.
     (aa) Non-Employee Director. Non-Employee Director means a Director who is
considered a “non-employee director” for purposes of Rule 16b-3.
     (bb) Nonstatutory Stock Option. Nonstatutory Stock Option means a stock
option to acquire Common Stock not intended to qualify as an Incentive Stock
Option.
     (cc) Officer. Officer means (i) before the Listing Date, any person
designated by the Company as an officer and (ii) on and after the Listing Date,
a person who is an officer of the Company within the meaning of Section 16 of
the Exchange Act and the rules and regulations promulgated thereunder.
     (dd) Option. Option means an Incentive Stock Option or Nonstatutory Stock
Option granted pursuant to the Plan.

4



--------------------------------------------------------------------------------



 



     (ee) Option Agreement. Option Agreement means a written agreement between
the Company and an Optionholder evidencing the terms and conditions of an
individual Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Plan.
     (ff) Optionholder. Optionholder means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
     (gg) Outside Director. Outside Director means a Director who is considered
an “outside director” for purposes of Section 162(m) of the Code.
     (hh) Own, Owned, Owner, Ownership. Except as otherwise required by
Applicable Law, a person or entity shall be deemed to “Own,” to have “Owned,” to
be the “Owner” of, or to have acquired “Ownership” of securities if such person
or entity, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.
     (ii) Participant. Participant means a person to whom a Stock Award is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.
     (jj) Performance-Based Award. Performance-Based Award means a Stock Award
granted pursuant to the provisions of Section 8 hereof.
     (kk) Performance Share Bonus. Performance Share Bonus means a grant of
shares of the Company’s Common Stock not requiring a Participant to pay any
amount of monetary consideration (other than par value to the extent required by
Applicable Law), made pursuant to Section 7(a) of the Plan.
     (II) Performance Share Unit. Performance Share Unit means the right to
receive the value of one (1) share of the Company’s Common Stock at the time the
Performance Share Unit vests, with the further right to elect to defer receipt
of that value otherwise deliverable upon the vesting of an award of Performance
Share Units to the extent permitted in the Participant’s agreement. Performance
Share Units are granted pursuant to Section 7(a) of the Plan.
     (mm) Permitted Transferee. Permitted Transferee means: (i) to the extent
provided by the Applicable Stockholders Agreement with respect to a Participant,
(1) a trust or custodianship the beneficiaries of which may include only the
Participant, his or her spouse and his or her lineal descendants (including
children by adoption and step children) or (2) any limited liability company or
partnership (I) with respect to which all of the outstanding equity interests
are beneficially owned solely by the Participant, his or her spouse and his or
her lineal descendants (including children by adoption and step children) and
(II) with respect to which the Participant is the sole manager or managing
member (if a limited liability company) or the sole general partner (if a
limited partnership) and otherwise has the sole power to direct or cause the
direction of the management and policies, directly or indirectly, of such
limited liability company or partnership, whether through the ownership of
voting securities, by contract or otherwise and (ii) in all cases, a person to
whom a Stock Award or share of Common Stock is permitted to be transferred
pursuant to the provisions of this Plan.
     (nn) Person. The term “person” shall have the meaning given to such term by
13(d) or 14(d) of the Exchange Act (or any successor section thereto).

5



--------------------------------------------------------------------------------



 



     (oo) Phantom Stock Unit. Phantom Stock Unit means the right to receive the
value of one (1) share of the Company’s Common Stock, which Award is made
pursuant to Section 7(a) of the Plan.
     (pp) Plan. Plan means this Activant Group Inc. 2006 Stock Incentive Plan,
as amended from time to time.
     (qq) Restricted Stock Purchase Award. Restricted Stock Purchase Award means
the right to acquire shares of the Company’s Common Stock upon the payment of
the agreed-upon monetary consideration, if any, granted pursuant to the
provisions of Section 7(a) of the Plan.
     (rr) Restricted Stock Unit. Restricted Stock Unit means the right to
receive one (1) share of the Company’s Common Stock at the time the Restricted
Stock Unit vests, granted pursuant to the provisions of Section 7(a) of the
Plan.
     (ss) Rule 16b-3. Rule 16b-3 means Rule 16b-3 promulgated under the Exchange
Act or any successor to Rule 16b-3, as in effect from time to time.
     (tt) Securities Act. Securities Act means the Securities Act of 1933 and
the rules and regulations promulgated thereunder, as each may be amended from
time to time.
     (uu) Stock Appreciation Right. Stock Appreciation Right means a stock
appreciation right granted pursuant to the provisions of Section 7(b) of the
Plan.
     (vv) Stock Award. Stock Award means any right granted under the Plan,
including, but not limited to: (i) Options (including Incentive Stock Options
and Nonstatutory Stock Options), (ii) Restricted Stock Purchase Awards,
(iii) Restricted Stock Units, (iv) Phantom Stock Units, (v) Performance Share
Unit, (vi) Performance Share Bonus, and (vii) Stock Appreciation Rights.
     (ww) Stock Award Agreement. Stock Award Agreement means a written agreement
between the Company and a holder of a Stock Award evidencing the terms and
conditions of an individual Stock Award, including but not limited to an Option
Agreement. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
     (xx) Stockholders Agreement. Stockholders Agreement means the Stockholders
Agreement entered into, effective as of May 2, 2006, among the Company, HFCP and
various other holders of equity interests in the Company that are parties
thereto, as such agreement may be amended from time to time.
     (yy) Subsidiary. Subsidiary means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any entity in which the Company has a
direct or indirect interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%).
     (zz) Ten Percent Stockholder. Ten Percent Stockholder means a person who
Owns (or is deemed to Own pursuant to Section 424(d) of the Code) stock
possessing more than ten percent

6



--------------------------------------------------------------------------------



 



(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
3. Administration.
     (a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3(d).
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
          (i) To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; the number of shares of Common Stock with respect to
which a Stock Award shall be granted to each such person; and whether and how a
Stock Award will be adjusted to account for dividends paid with respect to the
Company’s Common Stock.
          (ii) To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan and any Stock Award fully effective.
          (iii) To amend the Plan or a Stock Award, as provided in the Plan.
          (iv) To terminate or suspend the Plan, as provided in the Plan.
          (v) Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
that are not in conflict with the provisions of the Plan.
     (c) International Stock Awards. With respect to Participants who reside or
work outside the United States of America and who are not (and are not expected
to be) Covered Employees, the Board may, in its sole discretion, amend the terms
of the Plan and/or Stock Awards with respect to such Participants in order to
conform such terms with the requirements of local law and/or to make such
changes as are necessary or beneficial to the Company, its Affiliates and/or the
Participants.
     (d) Delegation to Committee.
          (i) General. The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the

7



--------------------------------------------------------------------------------



 



Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board some or all of the administration of the Plan. The Board or the
Committee may delegate to one or more Officers of the Company the authority to
grant Stock Awards under this Plan to Participants who are not Officers in
accordance with the requirements of the Delaware General Corporation Law and/or
other Applicable Law.
          (ii) Committee Composition when Common Stock is Publicly Traded. At
such time as the Common Stock is publicly traded, in the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. Within the scope of such
authority, the Board or the Committee may (1) delegate to a committee of one or
more members of the Board who are not Outside Directors the authority to grant
Stock Awards to eligible persons who are either (a) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Stock Award or (b) not persons with respect to whom
the Company wishes to comply with Section 162(m) of the Code) and/or
(2) delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act. The Board or the
Committee may delegate to one or more Officers of the Company the authority to
grant Stock Awards under this Plan to Participants who are not Officers in
accordance with the requirements of the Delaware General Corporation Law and/or
other Applicable Law.
     (e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
4. Shares Subject to the Plan.
     (a) Shares Reserved for Issuance Under the Plan. Subject to the provisions
of Section 11 relating to adjustments upon changes in Common Stock, the Common
Stock that may be issued pursuant to Stock Awards shall not exceed in the
aggregate seven million, seven hundred sixty-one thousand, nine hundred and
fifty-eight (7,761,958) shares of Common Stock (the “Share Reserve”). The Share
Reserve shall be reduced by the number of shares of Common Stock: (i) issued,
(ii) made subject to the terms of a Stock Award pursuant to Section 3(c), or
(iii) to the extent that a distribution pursuant to a Stock Award is made in
cash, the Share Reserve shall be reduced by the number of shares of Common Stock
bearing a value equal to the amount of the cash distribution as of the time that
such amount was determined. The maximum number of shares of Common Stock that
may be issued pursuant to Incentive Stock Options shall be seven million,

8



--------------------------------------------------------------------------------



 



seven hundred thousand, five hundred and fifty-two (7,700,552) shares of Common
Stock (the “ISO Limit”).
     (b) Reversion of Shares to the Share Reserve. If any Stock Award shall for
any reason (i) expire, be cancelled or otherwise terminate, in whole or in part,
without having been exercised or redeemed in full, (ii) be reacquired by the
Company prior to vesting, or (iii) be repurchased at cost by the Company prior
to vesting, the shares of Common Stock not acquired under such Stock Award shall
revert to and again become available for issuance under the Plan; provided,
however, that such shares of Common Stock shall not be available for issuance
pursuant to the exercise of Incentive Stock Options.
     (c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares.
     (d) Share Reserve Limitation. Prior to the Listing Date and to the extent
then required by Section 260.140.45 of Title 10 of the California Code of
Regulations or any successor thereto (“Section 260.140.45”), the total number of
shares of Common Stock issuable upon exercise of all outstanding Options and the
total number of shares of Common Stock provided for under any stock bonus or
similar or other plan or award of the Company shall not exceed thirty percent
(30%) (or such higher percentage limitation as may be approved by the
stockholders of the Company pursuant to Section 260.140.45) of the then
outstanding shares of Common Stock of the Company as calculated in accordance
with the conditions and exclusions of Section 260.140.45.
5. Eligibility.
     (a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors, and Consultants subject, however, to the
limitations in Sections 5(c) and (d) hereof.
     (b) Ten Percent Stockholders.
          (i) A Ten Percent Stockholder shall not be granted an Incentive Stock
Option unless the exercise price of such Option is at least one hundred ten
percent (110%) of the Fair Market Value of the Common Stock at the date of grant
and the Option is not exercisable after the expiration of five (5) years from
the date of grant.
          (ii) Prior to the Listing Date, a Ten Percent Stockholder shall not be
granted an Option unless the exercise price of such Option is at least (i) one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant or (ii) such lower percentage of the Fair Market Value of the
Common Stock at the date of grant as is required or permitted by Section
260.140.41 of Title 10 of the California Code of Regulations or any successor
thereto at the time of the grant of the Option.
          (iii) Prior to the Listing Date, a Ten Percent Stockholder shall not
be granted any other form of Stock Award unless the grant complies with the
requirements of Section 260.140.42 of Title 10 of the California Code of

9



--------------------------------------------------------------------------------



 



Regulations or any successor thereto at the time of the grant of the Stock
Award.
     (c) Section 162(m) Limitation. Subject to the provisions of Section 1l(a)
relating to adjustments upon changes in the Common Stock, no Employee shall be
eligible to be granted Options and other Stock Awards covering more than five
million (5,000,000) shares of Common Stock (with respect to Stock Awards payable
in shares) or with a value in excess of five million dollars ($5 million) (with
respect to Stock Awards payable in cash) during any fiscal year; provided that
in connection with his or her initial service, an Employee may be granted
Options and other Stock Awards covering not more than an additional five million
(5,000,000) shares of Common Stock (with respect to Stock Awards payable in
shares) or with a value in excess of five millions dollars ($5 million) (with
respect to Stock Awards payable in cash), which shall not count against the
limits first set forth above. Shares subject to Stock Awards that are canceled
shall continue to be counted against the limitations set forth in this
Section 5(c). The repricing of any Option resulting in a reduction of the
exercise price, shall be deemed to be a cancellation of the original Option and
the grant of a substitute Option; in the event of such repricing, both the
original and the substituted Options shall be counted against the share
limitations set forth in this Section 5(c). This Section 5(c) shall not apply
prior to such date required by Section 162(m) of the Code and the rules and
regulations promulgated thereunder.
     (d) Consultants.
          (i) Prior to the Listing Date, a Consultant shall not be eligible for
the grant of a Stock Award if, at the time of grant, either the offer or the
sale of the Company’s securities to such Consultant is not exempt under Rule 701
of the Securities Act (“Rule 701”) unless the Company determines that such grant
need not comply with the requirements of Rule 701 and will satisfy another
exemption under the Securities Act, as well as comply with the securities laws
of all other relevant jurisdictions.
          (ii) From and after the Listing Date, a Consultant shall not be
eligible for the grant of a Stock Award if, at the time of grant, a Form S-8
Registration Statement under the Securities Act (“Form S-8”) is not available to
register either the offer or the sale of the Company’s securities to such
Consultant because of the nature of the services that the Consultant is
providing to the Company, or because the Consultant is not a natural person, or
as otherwise provided by the rules governing the use of Form S-8, unless the
Company determines both (1) that such grant (A) shall be registered in another
manner under the Securities Act (e.g., on a Form S-3 Registration Statement) or
(B) does not require registration under the Securities Act in order to comply
with the requirements of the Securities Act, if applicable, and (2) that such
grant complies with the securities laws of all other relevant jurisdictions.
6. Option Provisions.
     Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on

10



--------------------------------------------------------------------------------



 



exercise of each type of Option. Options and any shares acquired upon exercise
of Options shall be subject to the Applicable Stockholders Agreement that sets
forth the rights and obligations of an Optionholder and/or Company stockholder
with respect to Options and Common Stock issued upon any exercise of an Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:
     (a) Term. Subject to the provisions of Section 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
     (b) Exercise Price of an Incentive Stock Option. Subject to the provisions
of Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another stock option in a manner satisfying the provisions of Section 424(a) and
Section 409A of the Code.
     (c) Exercise Price of a Nonstatutory Stock Option. Subject to the
provisions of Section 5(b) regarding Ten Percent Stockholders, the exercise
price of each Nonstatutory Stock Option shall be not less than one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, a
Nonstatutory Stock Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another stock option in a manner satisfying the
provisions of Section 424(a) and Section 409A of the Code.
     (d) Consideration.
          (i) The purchase price of Common Stock acquired pursuant to an Option
shall be paid, to the extent permitted by Applicable Law, either (1) in cash or
by check at the time the Option is exercised, (2) at the discretion of the Board
(at the time of the grant of the Option to the extent required by Applicable
Law), (A) by delivery to the Company of other Common Stock (subject to any
requirements imposed by the Board in relation thereto), (B) in any other form of
legal consideration that may be acceptable to the Board or (C) by reduction of
the Company’s liability to the Optionholder, (3) if there is a public market for
the shares at such time, pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds, or (4) a combination of the above.
          (ii) Unless otherwise specifically provided in the Option Agreement,
the purchase price of Common Stock acquired pursuant to an Option that is paid
by delivery to the Company of other Common Stock acquired directly or indirectly
from the Company shall be paid only by shares of the Common Stock of the Company
that have been held for more than six (6)

11



--------------------------------------------------------------------------------



 



months (or such longer or shorter period of time required to avoid a
supplemental charge to earnings for financial accounting purposes).
          (iii) Wherever a Participant is permitted to pay the exercise price of
an Option and/or taxes relating to the exercise of an Option by delivering
Common Stock, the Participant may, subject to procedures satisfactory to the
Board, satisfy such delivery requirement by presenting proof of beneficial
ownership of such Common Stock, in which case the Company shall treat the Option
as exercised without further payment and shall withhold such number of shares of
Common Stock from the Common Stock acquired by the exercise of the Option. Where
necessary to avoid a supplemental charge to earnings for financial accounting
purposes, any such withholding for tax purposes shall be made at the statutory
minimum rate of withholding.
     (e) Vesting Generally. The total number of shares of Common Stock subject
to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal. The Option may be
subject to such other terms and conditions on the time or times when it may
become vested and exercisable (which may be based on performance or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 6(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.
     (f) Minimum Vesting Prior to the Listing Date. Notwithstanding the
foregoing Section 6(e), to the extent that the following restrictions on vesting
are required by Section 260.140.41 (f) of Title 10 of the California Code of
Regulations or any successor thereto at the time of the grant of the Option,
then:
          (i) Options granted prior to the Listing Date to an Employee who is
not an Officer, Director or Consultant shall provide for vesting of the total
number of shares of Common Stock at a rate of at least twenty percent (20%) per
year over five (5) years from the date the Option was granted, subject to
reasonable conditions such as continued employment; and
          (ii) Options granted prior to the Listing Date to Officers, Directors
or Consultants may be made fully exercisable, subject to reasonable conditions
such as continued employment, at any time or during any period established by
the Company.
     (g) Termination of Unvested Options. Unless otherwise specified in the
Optionholder’s Option Agreement, any Option or portion thereof that is not
vested at the time of termination of Continuous Service shall lapse and
terminate, and shall not be exercisable by the Optionee or any other Person.
     (h) Termination of Continuous Service. In the event an Optionholder’s
Continuous Service is terminated other than by the Company or its Affiliates for
Cause and other than as a result of the Optionholder’s death or Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination or as
otherwise permitted by the Company) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s

12



--------------------------------------------------------------------------------



 



Continuous Service (or such longer or shorter period specified in the Option
Agreement or as otherwise required by Applicable Law, which period shall not be
less than thirty (30) days for Options granted prior to the Listing Date), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If the Optionholder does not exercise his or her Option within the
specified time, the Option shall terminate. Notwithstanding the foregoing, an
Optionholder’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service (other
than upon the Optionholder’s death or Disability or for Cause) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, or similar
requirements of the Applicable Laws of another jurisdiction to which the Option
is subject, then the Option shall terminate on the earlier of (i) the expiration
of the term of the Option or (ii) the expiration of a period of three (3) months
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements or similar requirements.
     (i) Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
.was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement or as otherwise required by Applicable Law,
which period shall not be less than six (6) months for Options granted prior to
the Listing Date to the extent required by Applicable Law) or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If
the Optionholder does not exercise his or her Option within the specified time,
the Option shall terminate.
     (j) Death of Optionholder. In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death or as
otherwise permitted by the Company) by the Optionholder’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death, but only
within the period ending on the earlier of (1) the date twelve (12) months
following the date of death (or such longer or shorter period specified in the
Option Agreement or as otherwise required by Applicable Law, which period shall
not be less than six (6) months for Options granted prior to the Listing Date to
the extent required by Applicable Law) or (2) the expiration of the term of such
Option as set forth in the Option Agreement. If the Option is not exercised
within the specified time, the Option shall terminate.
     (k) Termination for Cause. Notwithstanding any other provision of the Plan
to the contrary, and except as otherwise expressly provided in an Option
Agreement, if the Optionholder’s Continuous Service is terminated by the Company
for Cause, the Option shall terminate and cease to be exercisable immediately
upon such termination of Continuous Service (or on such later date as otherwise
required by Applicable Law).
     (l) Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior

13



--------------------------------------------------------------------------------



 



to the full vesting of the Option. Any shares of Common Stock so purchased may
be subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate. Provided that the
“Repurchase Limitation” in Section 10(j) is not violated, the Company will not
exercise its repurchase option until at least six (6) months (or such longer or
shorter period of time required to avoid a supplemental charge to earnings for
financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option Agreement.
     (m) Loss of Tax Favored Status. If a Participant exercises an Incentive
Stock Option more than three months after termination of employment (or after
such longer period in case of death or Disability as permitted under the Code),
such Option shall be treated as a Nonstatutory Stock Option. In addition, in no
event shall any member of the Board, the Company, the Initial Investors or any
of their respective Affiliates (including their respective employees, officers,
directors or agents) have any liability to any Participant (or any other Person)
due to the failure of an Option to qualify for any reason as an Incentive Stock
Option, nor do any such Persons make any representatives regarding the taxation
consequences to any Participant resulting from the grant, vesting or exercise of
any Stock Award or from the sale of shares obtained pursuant to any such Stock
Award.
7. Provisions of Stock Awards other than Options.
     (a) Other Stock-Based Awards. The Committee, in its sole discretion, may
grant or sell an award of a Restricted Stock Purchase Award, Restricted Stock
Unit, Performance Share Unit, Performance Share Bonus, Phantom Stock Unit, or
other stock-based award that is valued in whole or in part by reference to, or
is otherwise based on, the Fair Market Value of the Company’s Common Stock
(each, an “Other Stock-Based Award”). Each Other Stock-Based Award shall be
subject to a Stock Award Agreement which shall contain such terms and conditions
as the Board shall deem appropriate. The terms and conditions of Other
Stock-Based Awards may change from time to time, and the terms and conditions of
separate Other Stock-Based Awards need not be identical, but each Other
Stock-Based Award shall be subject to the following provisions (either through
incorporation of provisions hereof by reference in the applicable Stock Award
Agreement or otherwise):
          (i) Purchase Price. Other Stock-Based Awards may be granted in
consideration for past services actually rendered to the Company or an
Affiliate; notwithstanding the foregoing, to the extent required by Applicable
Law, a Participant shall pay the Common Stock’s “par value” solely in cash or by
check. The purchase price (if any) under each Other Stock-Based Award shall be
such amount as the Board shall determine and designate in the applicable Stock
Award Agreement. To the extent required by Applicable Law, the purchase price
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Other Stock-Based Award on the date such award
is made or at the time the purchase is consummated, as applicable.
          (ii) Consideration.
               (1) The purchase price (if any) of Common Stock acquired pursuant
to Other Stock-Based Awards shall be paid either: (A) in cash or by check,
(B) as determined by

14



--------------------------------------------------------------------------------



 



the Board (and to the extent required by Applicable Law, at the time of the
grant): (I) by delivery to the Company of other shares of Common Stock (subject
to such requirements as may be imposed by the Board), (II) reduction of the
Company’s liability to the Participant, or (III) by any other form of
consideration permitted by law, (C) if there is a public market for the shares
at such time, pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds, or (D) by some combination of the foregoing.
               (2) Unless otherwise specifically provided in the Stock Award
Agreement, the purchase price of Common Stock acquired pursuant to any Other
Stock-Based Award that is paid by delivery to the Company of other Common Stock,
which Common Stock was acquired, directly or indirectly from the Company, shall
be paid only by shares of the Common Stock that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a
supplemental charge to earnings for financial accounting purposes).
               (3) Whenever a Participant is permitted to pay the exercise price
of any Other Stock-Based Award and/or taxes relating to the exercise thereof by
delivering Common Stock, the Participant may, subject to procedures satisfactory
to the Board, satisfy such delivery requirements by presenting proof of
beneficial ownership of such Common Stock, in which case the Company shall treat
the Other Stock-Based Award as exercised or redeemed without further payment and
shall withhold such number of shares of Common Stock from the Common Stock
acquired under the Other Stock-Based Award. When necessary to avoid a
supplemental charge to earnings for financial accounting purposes, any such
withholding for tax purposes shall be made at the statutory minimum rate of
withholding.
          (iii) Vesting. The total number of shares of Common Stock subject to
each Other Stock-Based Award may, but need not, vest and/or become redeemable in
periodic installments that may, but need not, be equal. The Board shall
determine the criteria under which shares of Common Stock under the each Other
Stock-Based Award may vest. The criteria may or may not include performance
criteria or Continuous Service. Shares of Common Stock acquired under each Other
Stock-Based Award may, but need not, be subject to a share repurchase right or
similar forfeiture feature in favor of the Company in accordance with a schedule
to be determined by the Board.
          (iv) Distributions. The distribution with respect to any Other
Stock-Based Award may be made in shares of Common Stock valued at Fair Market
Value on the redemption or exercise date, in cash, or partly in shares and
partly in cash, as the Board shall in its sole discretion deem appropriate at
such time as permitted or required under Applicable Law.
          (v) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
reacquire, and/or the Participant shall forfeit (as applicable), any or all of
the shares of Common Stock held by the Participant that have not vested as of
the date of termination, and in the event of a termination for Cause,

15



--------------------------------------------------------------------------------



 



such vested shares, on such terms and conditions as set forth in the Stock Award
Agreement.
          (vi) Transferability. Rights to acquire shares of Common Stock under
Other Stock-Based Award shall be transferable by the Participant only as
permitted under the Plan and upon such terms and conditions as are set forth in
the applicable Stock Award Agreement, as the Board shall determine in its
discretion. If the Stock Award Agreement does not provide for transferability,
then the Other Stock-Based Award, and the shares subject to Other Stock-Based
Award, shall not be transferable except by will or by the laws of descent and
distribution.
     (b) Stock Appreciation Rights. The Board also may grant (i) a Stock
Appreciation Right independent of an Option or (ii) a Stock Appreciation Right
in connection with an Option, or a portion thereof. A Stock Appreciation Right
granted pursuant to clause (ii) of the preceding sentence (A) may be granted at
the time the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of shares of
Common Stock covered by an Option (or such lesser number of shares as the Board
may determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Section 7(b) (or such additional limitations as may be included in a Stock Award
Agreement) and as are required under Section 409A of the Code. Each Stock
Appreciation Right agreement shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate. The terms and conditions of
Stock Appreciation Right agreements may change from time to time, and the terms
and conditions of separate Stock Appreciation Right agreements need not be
identical, but each Stock Appreciation Right agreement shall include (through
incorporation of provisions thereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
          (i) Terms. The exercise price per share of a Stock Appreciation Right
shall be an amount determined by the Board but in no event shall such amount be
less than the greater of (i) the Fair Market Value of a share on the date the
Stock Appreciation Right is granted or, in the case of a Stock Appreciation
Right granted in conjunction with an Option, or a portion thereof, the exercise
price of the related Option and (ii) the minimum amount permitted by Applicable
Law, rules, by-laws or policies of regulatory authorities or stock exchanges.
Each Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one share over (B) the exercise price per
share, times (ii) the number of shares covered by the Stock Appreciation Right.
Each Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Company the
unexercised Option, or any portion thereof, and to receive from the Company in
exchange therefore an amount equal to (i) the excess of (A) the Fair Market
Value on the exercise date of one share over (B) the option exercise price per
share, times (ii) the number of shares covered by the Option, or portion
thereof, which is surrendered. The date a notice of exercise is received by the
Company shall be the exercise date. Payment shall be made in shares of Common
Stock (any such shares valued at such Fair Market Value), all as shall

16



--------------------------------------------------------------------------------



 



be determined by the Board. Stock Appreciation Rights may be exercised from time
to time upon actual receipt by the Company of written notice of exercise stating
the number of shares with respect to which the Stock Appreciation Right is being
exercised. No fractional shares will be issued in payment for Stock Appreciation
Rights, but instead cash will be paid for a fraction or, if the Board should so
determine, the number of shares will be rounded downward to the next whole
share.
          (ii) Limitations. The Board may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.
8. Performance Awards.
     Notwithstanding anything to the contrary herein, any Stock Award granted
under this Plan may, but need not, be granted in a manner which may be
deductible by the Company under Section 162(m) of the Code and, as applicable,
compliant with the requirements of Section 409A of the Code (such awards,
“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of written performance goals approved by the
Committee for a performance period established by the Committee, which goals are
approved (x) while the outcome for that performance period is substantially
uncertain and (y) during such period of time as permitted by Applicable Law. The
performance goals, which must be objective, shall be based upon one or more of
the following criteria: (i) consolidated earnings before or after taxes
(including earnings before one or more of the following: interest, taxes,
depreciation and amortization); (ii) net income (before or after taxes);
(iii) operating income or profit (net or gross); (iv) earnings per share;
(v) book value per share; (vi) return on stockholders’ equity; (vii) expense
management; (viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvement of profit margins; (xii) stock price (including but not limited
to growth measures and total shareholder return); (xiii) market share;
(xiv) revenues or sales; (xv) costs and/or cost reductions or savings;
(xvi) cash flow; (xvii) working capital; (xviii) return on invested capital or
assets; (xix) consummations of acquisitions or sales of certain Company assets,
subsidiaries or other businesses; (xx) funds from operations; (xxi) pre-tax
income; (xxii) customer satisfaction and (xxiii) capital expenditures. The
foregoing criteria may relate to the Company, one or more of its Affiliates or
one or more of its divisions or units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto) and/or Section 409A of the Code, the
performance goals may be calculated without regard to extraordinary items. The
Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, to so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance

17



--------------------------------------------------------------------------------



 



period; provided, however, that a Participant may, if and to the extent
permitted by the Committee and consistent with the provisions of Section 162(m)
and/or Section 409A of the Code, elect to defer payment of a Performance-Based
Award.
9. Covenants of the Company.
     (a) Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
     (b) Securities Law Compliance. The grant of Stock Awards and the issuance
of Common Stock pursuant to Stock Awards shall be subject to compliance with all
Applicable Laws with respect to such securities. Stock Awards may not be issued
if the issuance of such Stock Awards would constitute a violation of any
Applicable Law. In addition, no Stock Award may be exercised unless (i) a
registration statement under the Securities Act shall at the time of exercise of
the Stock Award be in effect with respect to the shares issuable upon exercise
of the Stock Award or (ii) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Stock Award may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act and/or other Applicable Law. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary for the lawful issuance
and sale of any Stock Award or share of Common Stock hereunder shall relieve the
Company of any liability in respect of the failure to issue or sell such Stock
Award or Common Stock.
10. Miscellaneous.
     (a) Use of Proceeds from Stock. Proceeds from the sale of Common Stock
pursuant to Stock Awards shall constitute general funds of the Company.
     (b) Acceleration of Exercisability and Vesting. The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof shall vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it shall vest.
     (c) Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for issuance of the Common Stock pursuant to the
terms of the applicable Stock Award.
     (d) No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee for any reason or no reason, with or without notice, (ii) the service
of a Consultant pursuant to the terms of such Consultant’s agreement with the
Company or an Affiliate, or (iii) the service of a Director pursuant to the
Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

18



--------------------------------------------------------------------------------



 



     (e) Incentive Stock Option $100.000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.
     (f) Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award or acquiring
the Common Stock; (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock; and (iii) to give such other
written assurances as the Company may determine are reasonable in order to
comply with Applicable Law. The foregoing requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (x) the issuance of the
shares of Common Stock upon the exercise or acquisition of Common Stock under
the Stock Award has been registered under a then currently effective
registration statement under the Securities Act or (y) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then Applicable Law.
The Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
     (g) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Stock Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (where withholding in
excess of the minimum amount will result in a supplemental charge to earnings
for financial accounting purposes); or (iii) delivering to the Company owned and
unencumbered shares of Common Stock; provided, however, in the case of the
tender of shares, that any such shares have been held by the Participant for not
less than six (6) months (or such other period as established from time to time
by the Board in order to avoid a supplemental charge to earnings for financial
accounting purposes).
     (h) Non-Qualified Deferred Compensation. To the extent applicable and
notwithstanding any other provision of this Plan, this Plan and Stock Awards
hereunder shall be administered, operated and interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including

19



--------------------------------------------------------------------------------



 



without limitation any such regulations or other guidance that may be issued
after the Effective Date. Notwithstanding any provision of the Plan to the
contrary, in the event that the Board determines that any amounts payable
hereunder may be taxable to a Participant under Section 409 A of the Code and
related Department of Treasury guidance prior to the payment and/or delivery to
such Participant of such amount, the Company may (i) adopt such amendments to
the Plan and related Stock Award, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Board
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Stock Awards hereunder and/or (ii) take
such other actions as the Board determines necessary or appropriate to comply
with, or exempt the Plan and/or Stock Awards from, the requirements of
Section 409A of the Code and related Department of Treasury guidance, including
such Department of Treasury guidance and other interpretive materials as may be
issued after the Effective Date. The Company and its Affiliates make no
guarantees to any person regarding the tax treatment of Stock Awards or payments
made under the Plan, and, notwithstanding any agreement or understanding to the
contrary, if any Stock Award, payments or other amounts due to a Participant (or
his or her beneficiaries, as applicable) results in, or causes in any manner,
the application of an accelerated or additional tax, fine or penalty under
Section 409A of the Code to be imposed, then the Participant (or his or her
beneficiaries, as applicable) shall be solely liable for the payment of, and the
Company and its Affiliates shall have no obligation or liability to pay or
reimburse (either directly or otherwise) the Participant (or his or her
beneficiaries, as applicable) for, any such additional taxes, fines or
penalties.
     (i) Information Obligation. Prior to the Listing Date, to the extent
required by Section 260.140.46 of Title 10 of the California Code of Regulations
and Rule 701 or any respective successor(s) thereto, the Company shall deliver
financial statements and any other required disclosure documents to Participants
at least annually. Unless otherwise required under Rule 701, this Section 10(i)
shall not apply to key Employees whose duties in connection with the Company
assure them access to equivalent information.
     (j) Repurchase Limitation. The terms of any repurchase option applicable to
the unvested portion of a Stock Award or shares of Common Stock subject to the
unvested portion of a Stock Award may be at the original purchase price, the
fair market value of the Common Stock at the time of the repurchase, or such
other price as determined in good faith by the Board consistent with the terms
of the Plan, the Applicable Stockholders Agreement and Applicable Law.
Notwithstanding any other provision of this Plan, to the extent required by
Section 260.140.41 and Section 260.140.42 of Title 10 of the California Code of
Regulations, or any successor thereto, at the time a Stock Award is made, any
repurchase option applicable to a Stock Award or share of Common Stock issued
pursuant to a Stock Award granted prior to the Listing Date to a person who is
not an Officer, Director or Consultant shall be upon the following terms:
               (i) Repurchase at Fair Market Value. If the repurchase option
gives the Company the right to repurchase the shares of Common Stock upon
termination of Continuous Service at not less than the Fair Market Value of the
shares of Common Stock to be purchased on the date of termination, then the
right to repurchase shall be exercised for cash or cancellation of purchase
money indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Service (or in the case of shares of Common Stock
issued upon exercise of Options after such date of

20



--------------------------------------------------------------------------------



 



termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”).
               (ii) Repurchase at Original Purchase Price. If the repurchase
option gives the Company the right to repurchase the shares of Common Stock upon
termination of Continuous Service at the original purchase price, then (A) the
right to repurchase at the original purchase price shall lapse at the rate of at
least twenty percent (20%) of the shares of Common Stock per year over five
(5) years from the date the Stock Award is granted (without respect to the date
the Stock Award was exercised or became exercisable) and (B) the right to
repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Service (or in the case of shares of Common Stock
issued upon exercise of Options after such date of termination, within ninety
(90) days after the date of the exercise) or such longer period as may be agreed
to by the Company and the Participant (for example, for purposes of satisfying
the requirements of Section 1202(c)(3) of the Code regarding “qualified small
business stock”).
11. Adjustments to Stock Awards.
     (a) Capitalization Adjustments. Subject to Section 1l(b) and (c), in the
event of any change in the outstanding Common Stock subject to the Plan, or
subject to or underlying any Stock Award, by reason of any stock dividend, stock
split, reverse stock split, reorganization, recapitalization, merger,
consolidation, spin-off, combination, exchange of shares of Common Stock or
other corporate exchange, or any extraordinary distribution or dividend to
stockholders of Common Stock (whether paid in cash or otherwise) or any
transaction similar to the foregoing, the Board in its sole discretion and
without liability to any person shall make such substitution or adjustment, if
any, as it deems in its good faith judgment to be equitable and reasonably
necessary to preserve the original terms and conditions of the Plan and/or any
outstanding Stock Award, to (i) the type, class(es) and maximum number of
securities or other property subject to the Plan pursuant to the Share Reserve,
the ISO Limit, and Section 5(c), (ii) the exercise price, base price, redemption
price or purchase price applicable to outstanding Stock Awards, (iii) the number
of shares of Common Stock subject to outstanding Stock Awards, or (iv) any other
affected terms of any outstanding Stock Awards. Any determination, substitution
or adjustment made by the Board under this Section 1l(a), shall be final,
binding and conclusive on all persons. The conversion of any convertible
securities of the Company shall not be treated as a transaction that shall cause
the Board to make any determination, substitution or adjustment under this
Section 1l(a).
     (b) Adjustments Upon A Change in Control.
          (i) In the event of a Change in Control, any surviving entity or
acquiring entity may assume or continue any Stock Awards outstanding under the
Plan or may substitute similar stock awards with substantially equivalent
economic value (including an award to acquire substantially the same
consideration paid to the stockholders in the transaction by which the Change in
Control occurs) for those Stock Awards outstanding under the Plan.

21



--------------------------------------------------------------------------------



 



In the event any surviving entity or acquiring entity declines to assume or
continue such Stock Awards or to substitute similar stock awards for those
outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the Board in its sole
discretion and without liability to any person may (1) provide for the payment
of a cash amount in exchange for the cancellation of a Stock Award equal to its
fair value (as determined in the good faith determination of the Board) which
shall equal the product of (x) the excess, if any, of the Fair Market Value per
share of Common Stock subject to such Stock Award at such time over the exercise
price, base price or redemption price, if any, times (y) the total number of
shares then subject to such Stock Award (including, at the discretion of the
Board, any unvested shares subject to such Stock Award), (2) continue the Stock
Awards upon such terms as the Board determines in its sole discretion, (3)
provide for the issuance of substitute Stock Awards that will substantially
preserve the otherwise applicable terms of any affected Stock Awards (including
any unrealized value immediately prior to the Change in Control) previously
granted hereunder, as determined by the Board in its sole discretion, or (4)
notify Participants holding certain Stock Awards that they must exercise or
redeem any portion of such Stock Award (including, at the discretion of the
Board, any unvested portion of such Stock Award) at or prior to the closing of
the transaction by which the Change in Control occurs and that the Stock Awards
shall terminate if not so exercised or redeemed at or prior to the closing of
the transaction by which the Change in Control occurs. With respect to any other
Stock Awards outstanding under the Plan, such Stock Awards shall terminate if
not exercised or redeemed with respect to the vested portion of the Stock Award
(and, at the discretion of the Committee, any unvested portion of such Stock
Award) at or prior to the closing of the transaction by which the Change of
Control occurs. In all cases, the Committee shall not be obligated to treat all
Stock Awards, even those that are of the same type, in the same manner.
          (ii) Notwithstanding the foregoing, in the event of the dissolution or
liquidation of the Company, unless the Board determines otherwise, all
outstanding Stock Awards will terminate immediately prior to the dissolution or
liquidation of the Company.
     (c) Other Written Agreements. A Stock Award held by any Participant whose
Continuous Service has not terminated prior to the effective time of a Change in
Control may be subject to additional acceleration of vesting and exercisability
or other terms and conditions as set forth in the Stock Award Agreement for such
Stock Award or as set forth in any other written agreement between the Company
or any Affiliate and the Participant. In the event of any conflict between
written documents relating to the treatment of a Stock Award held by a
Participant, such additional acceleration provisions and other terms and
conditions shall be controlling.
12. Limitations on Transfers
     (a) Transferability of Stock Awards. No Stock Award issued under this Plan
may be sold, exchanged, transferred (including, without limitation, any transfer
to a nominee or agent of a Participant), assigned, pledged, hypothecated or
otherwise disposed of unless such sale, exchange,

22



--------------------------------------------------------------------------------



 



transfer or other disposition is (i) permitted under the terms of the Applicable
Stockholders Agreement, the Plan and the Stock Award Agreement and (ii) if
applicable, is permitted by applying the standard (as in effect at the time of
the grant of the Stock Award) set forth in Section 260.140.41(d) of Title 10 of
the California Code of Regulations (or any successor thereto). Any unauthorized
transfer of a Stock Award shall be void. If a Stock Award Agreement does not
provide for transferability, then the Stock Award shall not be transferable
except by will or by the laws of descent and distribution and only if such
transfer is in compliance with the terms of the Plan, the Applicable
Stockholders Agreement and Applicable Law.
     (b) Special Rule Applicable to Incentive Stock Options. Notwithstanding the
provisions of Section 12(a), an Incentive Stock Option issued under this Plan
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of an Optionholder
only by the Optionholder.
     (c) Designation of a Beneficiary. The Board may establish rules pertaining
to the designation by the Participant of a beneficiary who is to receive any
shares of Common Stock and/or any cash, or have the right to exercise or redeem
that Participant’s Stock Award, in the event of such Participant’s death.
     (d) Limited Transfers for the Benefit of Family Members. Notwithstanding
any other provision set forth in this Section 12, the Board, in its sole
discretion, may permit a Stock Award issued under this Plan to be assigned or
transferred subject to the applicable limitations, if any, set forth in
Section 260.140.41(d) and Section 260.140.42(c) of Title 10 of the California
Code of Regulations, Rule 701 under the Securities Act and the General
Instructions to Form S-8 Registration Statement under the Securities Act or any
successor(s) thereto.
     (e) Permitted Transferees. Any Permitted Transferee will be subject to all
of the terms and conditions applicable to a person transferring a Stock Award
issued under this Plan, including, but not limited to, the terms and conditions
set forth in this Plan, the applicable Stock Award Agreement and the Applicable
Stockholders Agreement.
     (f) Market Standoff Provision. If required by the Company (or a
representative of the underwriter(s)) in connection with the first underwritten
registration of the offering of any equity securities of the Company under the
Securities Act, or as otherwise required pursuant to the terms of the Applicable
Stockholders Agreement, for a specified period of time, the Participant shall
not sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of the Common Stock acquired by the
Participant pursuant to a Stock Award or other securities of the Company held by
the Participant, and shall be subject to such other restrictions on transfer to
the same extent as the Initial Investors, and further shall execute and deliver
such other agreements as may be reasonably requested by the Company and/or the
underwriter(s) that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop transfer instructions with respect to such shares until
the end of such period.
13. Section 12 of the Exchange Act
     Prior to an Initial Public Offering, in the event that the Company, in its
sole discretion, deems it necessary to ensure that the Company does not become
subject to the registration

23



--------------------------------------------------------------------------------



 



requirements set forth in Section 12(g) of the Exchange Act, the Company shall
be entitled to engage in the following actions (and any additional actions set
forth in an individual’s Stock Award Agreement):
     (a) Certain Amendments. It is expressly contemplated that the Board may at
any time, and from time to time, amend the Plan and/or any Stock Award issued
under the Plan, in any respect the Board deems necessary or advisable in order
to ensure that the Company does not become subject to the registration
requirements set forth in Section 12(g) of the Exchange Act.
     (b) Suspend Options. The Company may prevent the exercise of Options issued
under this Plan, in which case, such Options shall remain outstanding and become
exercisable at the time that the Company delivers a notice to affected
Participants that such Options are again exercisable, whereupon either (i) such
Options shall become exercisable according to their terms, or (ii) if an Option
would no longer be exercisable according to its terms but previously was or
would have been exercisable under those terms, such Option shall remain
exercisable until the 30th day following the day that the Company delivers the
notice described above. Notwithstanding the other provisions of this
Section 13(b), no Option shall remain outstanding or exercisable after the
expiration date of the Option as set forth in the Stock Award Agreement
documenting such Option.
     (c) Require Contribution to a Trust. The Company may require Participants
to contribute Stock Awards and any shares of Common Stock issued under this Plan
to a trust designated by the Company under the terms and conditions of a trust
agreement approved by the Company. The Company shall bear the expenses of
maintaining the trust.
14. Stockholders Agreement and Escrow
     (a) Awards Subject to Plan and Stockholders Agreement. All Stock Awards
issued hereunder shall be subject to all the terms and conditions of the Plan,
the Applicable Stockholders Agreement and the Stock Award Agreement governing
the Stock Award. The terms and conditions of each of the Stockholders Agreement
and Employee Stockholders Agreement, as the case may be (including but not
limited to the restrictions on transfer set forth in Article IV thereof), are
incorporated herein by reference into all Stock Awards issued hereunder. As a
condition of receiving Stock Awards hereunder, each Participant will be
obligated to execute such agreements and documents as the Board may require
including, without limitation, the Stockholders Agreement or the Employee
Stockholders Agreement.
     (b) Escrow. To ensure that the shares of Common Stock issuable pursuant to
Stock Awards are not transferred in contravention of the terms of the Plan and
the individual Stock Award Agreements, to ensure that the Common Stock subject
to a repurchase option or reacquisition right will be available for repurchase
or reacquisition, to ensure enforceability of the rights of any parties relating
to the shares of Common Stock as provided for in the Applicable Stockholders
Agreement, and to ensure compliance with other provisions of the Plan, the
Company may in its sole discretion require Participants to deposit the
certificates evidencing the shares of Common Stock issued under this Plan with
an escrow agent designated by the Company.
15. Amendment and Termination of the Plan and Stock Awards.
     (a) Amendment of the Plan and Stock Awards. The Board at any time, and from
time to time, may amend the Plan, subject to the approval of the Company’s
stockholders to the extent

24



--------------------------------------------------------------------------------



 



such approval is necessary under Applicable Law or is otherwise desirable as
determined in the sole discretion of the Board. The Board at any time, and from
time to time, may amend the terms of one or more Stock Awards. It is expressly
contemplated that the Board may amend the Plan and Stock Awards in any respect
the Board deems necessary or advisable (i) to provide eligible Participants with
the maximum benefits provided or to be provided under the provisions of the Code
and the regulations promulgated thereunder relating to Incentive Stock Options
and deferred compensation, (ii) to bring the Plan and/or Stock Awards granted
under the Plan into compliance with Applicable Law, and/or (iii) to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.
     (b) Term and Termination of the Plan. The Board may suspend or terminate
the Plan at any time. Unless sooner terminated, the Plan shall terminate on the
day before the tenth (10th) anniversary of the earlier of the date that the Plan
is approved by the stockholders of the Company or the date the Plan is adopted
by the Board. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.
     (c) No Material Impairment of Rights. Except as otherwise set forth in the
Plan, the amendment, suspension or termination of the Plan, and the amendment,
termination or cancellation of outstanding Stock Awards, shall not materially
impair rights and obligations under any Stock Award except with the written
consent of the Participant.
16. Effective Date of Plan
     The Plan shall become effective immediately upon its adoption by the Board,
subject to approval by the stockholders of the Company, which approval shall be
obtained within twelve (12) months after the date the Plan is adopted by the
Board.
17. Choice of Law
     The law of the State of California shall govern all questions concerning
the construction, validity and interpretation of this Plan, without regard to
such state’s conflict of laws rules.

25



--------------------------------------------------------------------------------



 



PLAN HISTORY

     
September 28, 2006
  Board adopts the Plan, with an initial reserve of seven million, seven hundred
thousand, five hundred and fifty-two (7,700,552) shares.
 
   
October 25, 2006
  Board amends and restates the Plan.
 
   
November 16, 2006
  Board amends and restates the Plan, with a share reserve of seven million,
seven hundred sixty-one thousand, nine hundred and fifty-eight (7,761,958)
shares.
 
   
December 19, 2006
  Stockholders entitled to vote approve the amended and restated Plan, with a
share reserve of seven million, seven hundred sixty-one thousand, nine hundred
and fifty-eight (7,761,958) shares.  
November 2, 2007
  Board amends and restates the Plan, with a share reserve of seven million,
nine hundred sixty-one thousand, nine hundred and fifty-eight (7,961,958)
shares.

26